                                             Case 5:21-cv-02591-EJD Document 11 Filed 08/13/21 Page 1 of 6




                                   1

                                   2

                                   3

                                   4

                                   5

                                   6

                                   7

                                   8                              UNITED STATES DISTRICT COURT
                                   9                            NORTHERN DISTRICT OF CALIFORNIA
                                  10
                                            TYRONE SHIRRIEL,
                                  11                                                      Case No. 21-02591 EJD (PR)
                                                        Petitioner,
                                  12                                                      ORDER OF DISMISSAL; DENYING
Northern District of California




                                                  v.                                      MOTION FOR APPOINTMENT OF
 United States District Court




                                  13                                                      COUNSEL AS MOOT
                                  14        BLOOMFIELD, Warden,
                                  15                   Respondent.
                                  16                                                      (Docket No. 3)

                                  17

                                  18           Petitioner, a California prisoner, filed a pro se petition for a writ of habeas corpus
                                  19   pursuant to 28 U.S.C. § 2254, challenging the denial of parole based on an unconstitutional
                                  20   disciplinary hearing. Dkt. No. 1. Petitioner has paid the filing fee. Dkt. No. 8. He has
                                  21   also filed a motion for appointment of counsel. Dkt. No. 3.
                                  22

                                  23                                            DISCUSSION
                                  24   I.      Standard of Review
                                  25           This court may entertain a petition for a writ of habeas corpus “in behalf of a person
                                  26   in custody pursuant to the judgment of a State court only on the ground that he is in
                                  27   custody in violation of the Constitution or laws or treaties of the United States.” 28 U.S.C.
                                  28   § 2254(a).
                                             Case 5:21-cv-02591-EJD Document 11 Filed 08/13/21 Page 2 of 6




                                   1           It shall “award the writ or issue an order directing the respondent to show cause

                                   2   why the writ should not be granted, unless it appears from the application that the applicant

                                   3   or person detained is not entitled thereto.” Id. § 2243.

                                   4   II.     Legal Claims

                                   5           According to the attached papers, Petitioner was issued a Rules Violation Report

                                   6   (“RVR”) on May 7, 2019, charging him with “forgery of an official document which could

                                   7   affect term.” Dkt. No. 1 at 30. Specifically, the RVR alleged that Petitioner falsified a

                                   8   state document and forged staff signatures at his inmate work assignment. Id. At a

                                   9   hearing on May 22, 2019, Petitioner was found guilty of a lesser included charge, “forgery

                                  10   of record not affecting an inmates term.” Id. at 38. Petitioner was assessed 60 days loss of

                                  11   credit. Id. at 39. In the instant petition, Petitioner claims that he was denied potentially

                                  12   exculpatory evidence, i.e., a videotape and other documents, at the disciplinary hearing for
Northern District of California
 United States District Court




                                  13   the RVR which resulted in a guilty finding. Dkt. No. 1 at 4. He claims that this negative

                                  14   RVR was the only basis for being found unsuitable for parole at his most recent parole

                                  15   suitability hearing on January 28, 2020. Id.

                                  16           A.     Denial of Parole

                                  17           To the extent that Petitioner is challenging the denial of parole, he fails to state a

                                  18   claim. In Swarthout v. Cooke, 562 U.S. 216, 220 (2011), the Supreme Court explained

                                  19   that, in the context of parole, its earlier cases had “held that the procedures required are

                                  20   minimal.” The Court earlier had “found that a prisoner subject to a parole statute similar

                                  21   to California’s received adequate process when he was allowed an opportunity to be heard

                                  22   and was provided a statement of the reasons why parole was denied.” Id. at 220 (citing

                                  23   Greenholtz v. Inmates of Neb. Penal & Corr. Complex, 442 U.S. 1, 16 (1979)). As long as

                                  24   the petitioner received at least that much process, the federal court’s habeas review is at an

                                  25   end. See Cooke, 562 U.S. at 220; see Miller v. Or. Bd. of Parole and Post-Prison

                                  26   Supervision, 642 F.3d 711, 716 (9th Cir. 2011) (“The Supreme Court held in Cooke that in

                                  27   the context of parole eligibility decisions the due process right is procedural, and entitles a

                                  28                                                   2
                                          Case 5:21-cv-02591-EJD Document 11 Filed 08/13/21 Page 3 of 6




                                   1   prisoner to nothing more than a fair hearing and a statement of reasons for a parole board's
                                   2   decision[.]”). Here, Petitioner makes no allegation that he was denied an opportunity to be
                                   3   heard or a statement of the reasons why parole was denied. The fact that he provides a
                                   4   copy of the parole hearing transcript with this petition indicates that no such procedural
                                   5   violations occurred. Dkt. No. 1-1. Accordingly, Petitioner fails to establish a procedural
                                   6   due process claim based on the denial of parole.
                                   7          B.     Challenge to RVR
                                   8          Petitioner also attempts to challenge the RVR that resulted in the loss of credits. In
                                   9   Wolff v. McDonnell, 418 U.S. 539 (1974), the Supreme Court established five procedural
                                  10   requirements for disciplinary proceedings. First, “written notice of the charges must be
                                  11   given to the disciplinary-action defendant in order to inform him of the charges and to
                                  12   enable him to marshal the facts and prepare a defense.” Id. at 564. Second, “at least a
Northern District of California
 United States District Court




                                  13   brief period of time after the notice, no less than 24 hours, should be allowed to the inmate
                                  14   to prepare for the appearance before the [disciplinary committee].” Id. Third, “there must
                                  15   be a 'written statement by the factfinders as to the evidence relied on and reasons' for the
                                  16   disciplinary action.” Id. (quoting Morrissey v. Brewer, 408 U.S. 471, 489 (1972)). Fourth,
                                  17   “the inmate facing disciplinary proceedings should be allowed to call witnesses and
                                  18   present documentary evidence in his defense when permitting him to do so will not be
                                  19   unduly hazardous to institutional safety or correctional goals.” Id. at 566. Fifth, "[w]here
                                  20   an illiterate inmate is involved . . . or where the complexity of the issues makes it unlikely
                                  21   that the inmate will be able to collect and present the evidence necessary for an adequate
                                  22   comprehension of the case, he should be free to seek the aid of a fellow inmate, or . . . to
                                  23   have adequate substitute aid . . . from the staff or from a[n] . . . inmate designated by the
                                  24   staff.” Id. at 570. Petitioner’s claim that he was denied the right to access and present
                                  25   evidence, liberally construed, states a violation of one of Wolff’d procedural protections.
                                  26   Id. at 566.
                                  27          However, the information contained in the supporting documents to the petition
                                  28                                                  3
                                          Case 5:21-cv-02591-EJD Document 11 Filed 08/13/21 Page 4 of 6




                                   1   indicates that habeas jurisdiction is lacking. A challenge to a disciplinary finding that
                                   2   resulted in the assessment of time credits must be brought in habeas if reinstatement of the
                                   3   time credits would “necessarily spell speedier release.” See Skinner v. Switzer, 562 U.S.
                                   4   521, 525 (2011). “Where the prisoner’s claim would not ‘necessarily spell speedier
                                   5   release,’ however, suit may be brought under § 1983.’” Skinner, 562 U.S. at 533-34
                                   6   (quoting Wilkinson, 544 U.S. at 82). In fact, a § 1983 action is the exclusive remedy for
                                   7   claims by state prisoners that do not “lie at the ‘core of habeas corpus.’” Nettles v.
                                   8   Grounds, 830 F.3d 922, 931 (9th Cir. 2016) (en banc) (quoting Preiser, 411 U.S. at 487).
                                   9   A claim that meets the statutory criteria of § 1983 may be asserted unless it is within the
                                  10   core of habeas corpus because “its success would release the c laimant from confinement or
                                  11   shorten its duration.” Thornton v. Brown, 757 F.3d 834, 841 (9th Cir. 2014) (citing
                                  12   Preiser, 411 U.S. at 500).
Northern District of California
 United States District Court




                                  13          Although the disciplinary hearing decision indicates that Petitioner was assessed 60
                                  14   days loss of credits, Dkt. No. 1 at 39, the state superior court denied his state petition
                                  15   because it found that those credits were later restored. Dkt. No. 1 at 69 -70. Therefore,
                                  16   even if Petitioner were to succeed in challenging the RVR in this action, it would not
                                  17   “necessarily spell speedier release” for him. See Skinner, 562 U.S. at 525. Furthermore,
                                  18   habeas is not the proper remedy to challenge a disciplinary finding where reversal of the
                                  19   finding would not necessarily lead to a grant of parole (and consequently sp eedier release),
                                  20   because many factors are considered in decision whether to grant parole and parole could
                                  21   still be denied if the disciplinary finding was reversed. See Nettles, 830 F.3d at 934-35
                                  22   (Board of Parole Hearings also noted prisoner’s inability to learn from prior
                                  23   imprisonments, his lack of insight and remorse, his stubborn attitude, a psychological
                                  24   report and the heinous nature of the crime). Accordingly, Petitioner’s RVR claim must be
                                  25   dismissed for lack of habeas jurisdiction.
                                  26          C.     Civil Rights Action
                                  27          Although a district court may construe a habeas petition by a prisoner attacking the
                                  28                                                  4
                                             Case 5:21-cv-02591-EJD Document 11 Filed 08/13/21 Page 5 of 6




                                   1   conditions of his confinement as a civil rights action under 42 U.S.C. § 1983, see
                                   2   Wilwording v. Swenson, 404 U.S. 249, 251 (1971), the Court declines to do so here. The
                                   3   difficulty with construing a habeas petition as a civil rights complaint is that the two forms
                                   4   used by most prisoners request different information and much of the information
                                   5   necessary for a civil rights complaint is not included in the habeas petit ion filed here.
                                   6   Examples of the potential problems created by using the habeas petition form rather than
                                   7   the civil rights complaint form include the potential omission of intended defendants,
                                   8   potential failure to link each defendant to the claims, and potential absence of an adequate
                                   9   prayer for relief.
                                  10           Additionally, there is doubt whether the prisoner is willing to pay the $350.00 civil
                                  11   action filing fee to pursue his claims. It is not in the interest of judicial economy to allow
                                  12   prisoners to file civil rights actions on habeas forms because virtually every such case,
Northern District of California
 United States District Court




                                  13   including this one, will be defective at the outset and require additional court resources to
                                  14   deal with the problems created by the different filing fees and the absence of information
                                  15   on the habeas form. Accordingly, this habeas action will be dismissed without prejudice to
                                  16   Petitioner filing a separate § 1983 action, if he so desires.
                                  17

                                  18                                              CONCLUSION
                                  19           For the foregoing reasons, this action for a writ of habeas corpus is DISMISSED
                                  20   without prejudice to Petitioner filing a civil rights action under 42 U.S.C. § 1983,
                                  21   preferably using the court’s civil rights complaint form. See 42 U.S.C. § 1997e(a).
                                  22           Petitioner’s motion to appoint counsel is DENIED as moot by the dismissal of this
                                  23   action. Dkt. No. 3.
                                  24           The Clerk is instructed to include two copies of the prisoner civil rights complaint
                                  25   form to Petitioner with a copy of this order along with an IFP application.
                                  26           This order terminates Docket No. 3.
                                  27   ///
                                  28                                                  5
                                            Case 5:21-cv-02591-EJD Document 11 Filed 08/13/21 Page 6 of 6




                                   1            IT IS SO ORDERED.
                                   2           8/13/2021
                                       Dated: _____________________                          ________________________
                                                                                             EDWARD J. DAVILA
                                   3                                                         United States District Judge
                                   4

                                   5

                                   6

                                   7

                                   8

                                   9

                                  10
                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18

                                  19

                                  20

                                  21

                                  22

                                  23

                                  24
                                       Order of Dismissal; Deny Appt of Counsel
                                  25   PRO-SE\EJD\HC.21\02591Shirriel_dism(hc-cr)&atty

                                  26

                                  27

                                  28                                                     6
